409 F.2d 845
UNITED STATES of America, Appellee,v.Claude Edward SMITH, Appellant.
No. 13162.
United States Court of Appeals Fourth Circuit.
Argued May 5, 1969.Decided May 8, 1969.

W. Stanley James, Huntington, W. Va.  (Court-appointed counsel), for appellant.
George D. Beter, Asst. U.S. Atty.  (Milton J. Ferguson, U.S. Atty., on brief), for appellee.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Upon consideration of the record, the briefs and oral argument of counsel we find no reversible error.


2
Affirmed.